Citation Nr: 0817957	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-34 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement for service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's application 
to reopen his claim for service connection for PTSD.  A 
videoconference was scheduled at the RO before a member of 
the Board in May 2007 as requested by the veteran.  However, 
he failed to report and a request for postponement or 
rescheduling of the May 2007 hearing has not been received 
and granted.  Therefore, the case will be decided as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.704.

The issue of entitlement to service connection for PTSD has 
been remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not appeal a November 1999 rating 
decision that denied service connection for PTSD.

2.  Evidence received since the November 1999, when 
considered with previous evidence of the record, relates to 
an unestablished fact necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

1.  The November 1999 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In June 2004, after the initial adjudication of the claim, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2006 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  In the remand portion of this decision, the Board 
has requested that VA obtain a medical examination and 
opinion, and additional service records in order to make an 
adequate determination as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding notice requirements for 
claims to reopen final decisions.  However, the issue of 
whether new and material evidence has been submitted to 
reopen the claim is being resolved in favor of the claimant.  
Therefore, the Board finds that the requirements outlined in 
Kent for a claim of new and material evidence are satisfied 
in this case because that part of the claim is being resolved 
in favor of the claimant.

New and Material Evidence

A November 1999 rating decision denied service connection for 
PTSD.  Although the RO reopened the claim in a January 2005 
rating decision and has adjudicated the issue of entitlement 
to service connection on the merits, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award of disallowance, or by 
denial on appellate review, whichever is earlier.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.160(d); 20.302, 20.1103 (2007).  Thus, the November 1999 
decision became final because the veteran did not file a 
timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the November 1999 
rating decision consisted of service medical records; service 
personnel records; private medical records dated from July 
1982 to November 1996; VA medical records dated from June 
1997 to February 1999; and VA examination reports dated in 
June 1977 and July 1983.  The RO found that the veteran's 
diagnosis of PTSD was not based on a verified in-service 
stressor.

New evidence includes the veteran's request for VA to attempt 
to acquire records from the United States Embassy in Saigon 
which he contends will support his contention that he served 
as a grave registrar during service in Vietnam and had to 
assist with the recovery of dead bodies, the stressor upon 
which his PTSD claim is based.

The Board finds that the evidence received since the November 
1999 final rating decision, presumed credible for this 
purpose, when viewed with that previously of record, is new 
and material because it raises a reasonable possibility of 
substantiating his claim as it establishes a previously 
unestablished fact, that the veteran's PTSD diagnosis is 
based upon a verifiable in-service stressor.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for PTSD is reopened, and the appeal is 
granted to that extent only.


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for PTSD 
is granted.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  38 C.F.R. § 4.125(a) (2007).  The DSM-IV criteria 
for a diagnosis of PTSD include: A) exposure to a traumatic 
event; B) the traumatic event is persistently experienced in 
one or more ways; C) persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven 
symptoms; D) persistent symptoms of increased arousal are 
reflected by at least two of five symptoms; E) the duration 
of the disturbance must be more than one month; and F) the 
disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.  DSM-IV, Diagnostic Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007); 38 U.S.C.A. § 1154(b) 
(West 2002).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to non-combat 
stressors during service in Vietnam that warrant service 
connection for PTSD.  38 C.F.R. § 3.304(f).  He does not 
allege that he was in combat during service.

Specifically, in his September 1999 PTSD statement, he stated 
while assigned to the 210 Quartermaster Detachment in 
Vietnam, he took orders from the United States Embassy in 
Saigon and went on details to recover the bodies of soldiers 
who had been killed.  There were seven attached to his 
detachment and in his statement he identified the name of the 
sergeant who was the NCO in charge of his unit.  Service 
records confirm service in Vietnam from May 1965 to December 
1965.

As there is no evidence demonstrating that the veteran 
engaged in combat, the alleged stressors must be verified by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The Board finds that the veteran provided 
detailed evidence regarding the alleged stressor in Vietnam 
sufficient to verify the alleged stressor through the United 
States Army & Joint Services Records Research Center (JSRRC).  
Since no attempt to verify this stressor has yet been made, 
the RO should attempt to verify the stressor through JSRRC.  
Specifically, a request should be made for copies of the Unit 
History for the 210th Quartermaster Detachment from May 1965 
to December 1965 for any duties that the veteran and his unit 
were assigned within the grave registry or as a grave 
registrar at the United States Embassy in Saigon.

In addition, the veteran has indicated that he has been 
receiving benefits from the Social Security Administration 
(SSA) since 1977, but the SSA records have not been obtained.  
Those records should be obtained and associated with the 
claims folder.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Finally, VA medical records dated in July 2004 indicate that 
the veteran was to return in one month for ongoing care.  As 
the July 2004 record is the most recent medical record in the 
claims file, additional VA medical records since July 2004 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the veteran's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.

2.  Obtain the veteran's VA medical 
records dated since July 2004.

3.  Forward the veteran's statements of 
the alleged PTSD stressor and any service 
personnel records and any other relevant 
evidence to the United States Army and 
Joint Research Center (JSRRC).  Request 
that JSRRC attempt to verify the alleged 
stressor.  Specific requests should be 
made for assignments and duties of the 
veteran's unit, the 210th Quartermaster 
Detachment (210th QM DET APO 96490 USARV), 
from May 1965 to December 1965.  Specific 
attention should be paid to any reference 
to the veteran's duties in the grave 
registry or as a grave registrar.

4.  If the occurrence of the an in-service 
stressor is corroborated, schedule the 
veteran for a VA examination to determine 
whether the veteran meets the criteria 
found in DSM-IV for a diagnosis of PTSD 
and whether any PTSD is related to a 
confirmed stressor in service.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
The examiner should specifically state 
whether each criterion for a diagnosis of 
PTSD pursuant to DSM-IV is met and should 
specify upon what in-service stressor the 
diagnosis is based.

5.  Then review the issue on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


